DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 5,853,240; hereinafter Tanaka), in view of Kress et al (US 2017/0123207; hereinafter Kress), Ruhle et al (US 2012/0147465; hereinafter Ruhle), and Schowengerdt et al (US 2010/0177035; hereinafter Schowengerdt).
•	Regarding claim 1, Tanaka discloses a virtual image display device (figures 5-11) comprising:
a display panel configured to generate image light and emit the image light along an optical axis direction (elements 3e and 10e in figure 11 and col. 11, lines 1-21); and
an asymmetric lens that is disposed in front of an eye of an observer when the virtual image display device is mounted (element 40e in figure 11 and col. 11, lines 1-21, and element 42b in figure 6(D)), 
wherein:
the asymmetric lens includes a half mirror (element 7b in figure 6(D) and col. 8, lines 3-35) and an optical element (element 42b in figure 6(D) and col. 8, lines 3-35), 
the optical element transmits a part of the image light and reflects another part of the image light (col. 8, lines 13-17),
[asymmetric] lens from which the image light enters from the third lens (note the relationship between elements 7b and 42b in figure 6(D), note also the arrow in figure 6(D)), and
the optical element is disposed on an exit surface of the [asymmetric] lens that emits the image light to the first lens, and the first lens emits the image light to the eye of the observer (note the relationship between elements 7b and 42b in figure 6(D), note also the arrow in figure 6(D)).
However, Tanaka fails to disclose the additional details of the asymmetric lens, the details of a first lens end face, the details of a fourth lens, and the additional details of the display.
	In the same field of endeavor, Kress discloses where:
in an area within a lens effective diameter range, the asymmetric lens includes a first lens end face formed in a region on a nose side of the observer when the virtual image display device is mounted (figure 2B), 
the asymmetric lens includes a second lens end face formed in a region an ear side of the observer when the virtual image display device mounted (figure 2B), and
in the optical axis direction, a thickness of the first lens end face is larger than a thickness of the second lens end face (figure 2B and 7 and ¶ 38).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tanaka according to the teachings of Kress, for the purpose of applying prescriptive correction to both image light and an external scene light (¶ 19).  However, Kress also fails to disclose the additional details of the asymmetric lens, the details of a fourth lens, and the additional details of the display.
	In the same field of endeavor, Ruhle discloses where:
the asymmetric lens (element 410 in figure 6) comprises: 
a first lens (element 412 in figure 6 and ¶ 73), 
a second lens (element 416 in figure 6 and ¶ 73), and 
a third lens (element 418 in figure 6 and ¶ 73) that are stacked along an optical axis direction (figure 6), 
elements 417 and 414, respectively, in figure 6), the optical element transmits a part of the image light and reflects another part of the image light (figure 6 and ¶s 78 and 79), 
the half mirror is disposed on an incident surface of the second lens from which the image light enters from the image element (note the relationship between elements 416 and 417 in figure 6), and
the optical element is disposed on an exit surface of the second lens that emits the image light to the first lens (note the relationship between elements 414 and 416 in figure 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tanaka, as modified by Kress, according to the teachings of Ruhle, for the purpose of reducing distortion and astigmatism in an optical system (¶ 72).  However, Ruhle also fails to disclose the details of a fourth lens, and the additional details of the display.
	In the same field of endeavor, Schowengerdt discloses:
a fourth lens that is disposed between the display panel and the asymmetric lens along the optical axis direction (¶ 25 and figure 1; where the “one” of the disclosed “two tiny lenses” is considered to be equivalent to the claimed “fourth lens”), 
when viewed along the optical axis direction, the display panel has a smaller area than the asymmetric lens and is disposed completely within a perimeter of the asymmetric lens (note the relationship between elements 162A and 162B and element 160 in figure 1),
the fourth lens adjusts the image light from the display panel (¶ 25), and 
the fourth lens emits the image light to the third lens (¶ 25).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tanaka, as modified by Kress and Ruhle, according to the teachings of Schowengerdt, for the purpose of producing a relatively high-resolution image on a user’s eyes (¶ 25).
•	Regarding claims 2-4, 7, and 9, Tanaka, in view of Kress, Ruhle, and Schowengerdt, discloses everything claimed, as applied to claim 1.  However, Tanaka fails to disclose the additional details of the first lens end face.
Kress discloses where:
Claim 2:	the first lens end face includes a contact portion processed to be flat (figures 2B and 7 and ¶ 38).
Claim 3:	two asymmetric lenses are configured to be paired right and left (figure 9 and ¶ 40), and the right and left first lens end faces are disposed to be symmetrically slanted with respect to a center axis between the right and left asymmetric lenses (figure 9 and ¶ 40).
Claim 4:	the asymmetric lens is a cut lens formed by partially cutting an area within a lens effective diameter range of a circular lens on the nose side of the observer when the virtual image display device is mounted (figure 7 and ¶s 36, 38, and 43).
Claim 7:	the asymmetric lens includes the first lens end faces in a plurality of locations (figure 2B).
Claim 9:	the virtual image display device further comprises an attachment section for attaching constituent elements (figure 9 and ¶ 40), 
	the attachment section includes a position determining portion (inherent in figure 9 and ¶ 40), and 
	the position determining portion being configured to make contact with the first lens end face and position the first lens end face when the asymmetric lens is to be attached (figure 9 and ¶ 40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tanaka according to the teachings of Kress, for the purpose of applying prescriptive correction to both image light and an external scene light (¶ 19).
•	Regarding claims 10 and 12, Tanaka, in view of Kress, Ruhle, and Schowengerdt, discloses everything claimed, as applied to claim 1.  Additionally, Tanaka discloses where: 
Claim 10:	a distance from a position at which the eye of the observer is assumed to be present to a position of the asymmetric lens is within a range from 10 to 30 mm (col. 11, lines 26-35). 


	a display-side lens disposed before the asymmetric lens (element 11c in figure 9 and elements 11tA and 11tB in figure 24; note also element 422 in figure 6 of Ruhle), the display-side lens being configured to allow image light from the display panel to be incident on the asymmetric lens (col. 9, line 64, through col. 10, line 13, and col. 15, lines 28-36); and
	a semi-transmissive polarization plate that is disposed between the display-side lens and the display panel (element 9c in figure 9, element 9e in figure 11, and elements 9tA and 9tB in figure 24; note also element 421 in figure 6 of Ruhle), the semi-transmissive polarization plate being configured to transmit a component in a polarization transmission axis direction (col. 9, line 64, through col. 10; col. 11, lines 1-21; and line 13, and col. 15, lines 28-36).
•	Regarding claim 14, Tanaka, in view of Kress, Ruhle, and Schowengerdt, discloses everything claimed, as applied to claim 1.  However, Tanaka, in view of Kress and Ruhle, fails to disclose the additional details of the fourth lens.
	In the same field of endeavor, Schowengerdt discloses where, 14. when viewed along the optical axis direction, the fourth lens has a smaller area than the asymmetric lens and is disposed completely within a perimeter of the asymmetric lens (note the relationship between elements 162A and 162B and element 160 in figure 1 and ¶ 25).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tanaka, as modified by Kress and Ruhle, according to the teachings of Schowengerdt, for the purpose of producing a relatively high-resolution image on a user’s eyes (¶ 25).



Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Kress, Ruhle, and Schowengerdt, and further in view of Hirata et al (US 2006/0158748; hereinafter Hirata).
•	Regarding claims 5 and 6, Tanaka, in view of Kress, Ruhle, and Schowengerdt, discloses everything claimed, as applied to claim 4.  However, Tanaka fails to disclose the additional details of the asymmetric lens.
	In the same field of endeavor, Kress discloses where: 
Claim 5:	the asymmetric lens is manufactured by injection molding (¶ 37), and 
	the first lens end face is formed by cutting a side of a molded product (¶s 36-38 and 43). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tanaka according to the teachings of Kress, for the purpose of applying prescriptive correction to both image light and an external scene light (¶ 19).  However, Kress, Ruhle, and Schowengerdt also fail to disclose the additional details of the cutting operation.
	In the same field of endeavor, Hirata discloses where:
Claim 5:	the asymmetric lens is manufactured by injection molding (¶ 65), and 
	the first lens end face is formed by cutting a side of a molded product where residual stress is relatively large (¶s 63 and 64). 
Claim 6:	the first lens end face is formed by cutting a section including a gate portion at a time of molding (¶s 63 and 64).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tanaka, as modified by Kress, Ruhle, and Schowengerdt, according to the teachings of Hirata, for the purpose of suppressing the deviation of the optical axis of a lens (¶s 63 and 64).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Kress, Ruhle, and Schowengerdt, and further in view of Border et al (US 2015/0205035; hereinafter Border). 
•	Regarding claim 8, Tanaka, in view of Kress, Ruhle, and Schowengerdt, discloses everything claimed, as applied to claim 1.  However, Tanaka, in view of Kress, Ruhle, and Schowengerdt, fails to disclose the additional details of the asymmetric lens.
	In the same field of endeavor, Border discloses where the asymmetric lens is a resin lens with a property of zero birefringence or low birefringence (¶ 353).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tanaka, as modified by Kress, Ruhle, and Schowengerdt, according to the teachings of Border, for the purpose of maintaining a uniform polarization state for light passing through a lens (¶ 353).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Kress, Ruhle, and Schowengerdt, and further in view of Geng et al (US 2017/0255015; hereinafter Geng).
•	Regarding claim 11, Tanaka, in view of Kress, Ruhle, and Schowengerdt, discloses everything claimed, as applied to claim 1.  Additionally, Tanaka discloses where the virtual image display device further comprises an optical component disposed before the asymmetric lens (element 9e in figure 11).  However, Tanaka, in view of Kress, Ruhle, and Schowengerdt, fails to disclose the additional details of the optical component.
	In the same field of endeavor, Geng discloses where the optical component includes an end face formed in a shape corresponding to the first lens end face of the asymmetric lens (at least suggested by the dashed lines in figure 3A; note also element 342).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tanaka, as modified by Kress, Ruhle, and Schowengerdt, according to the teachings of Geng, for the purpose of mitigating field curvature from the image light in an optical system (¶ 4).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Kress, Ruhle, and Schowengerdt, and further in view of Spitzer (US 2016/0198949).
•	Regarding claim 13, Tanaka, in view of Kress, Ruhle, and Schowengerdt, discloses everything claimed, as applied to claim 1.  However, Tanaka, in view of Kress, Ruhle, and Schowengerdt, fails to disclose the additional details of the image element.
	In the same field of endeavor, Spitzer discloses where the display panel includes an end face formed in a shape corresponding to the first lens end face of the asymmetric lens (at least suggested by the similar shapes of the displays and the lenses in figure 9B and ¶ 58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tanaka, as modified by Kress, Ruhle, and Schowengerdt, according to the teachings of Spitzer, for the purpose of providing an optical system that permits the eye to turn beyond its comfortable range without suffering substantial vignetting (¶s 27 and 42).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        02/17/2021